DETAILED ACTION
	This office action is in response to the continuation (CON) application and claims filed on February 15, 2022.  This application is CON of Patent No. 11,287,588 B2.  
	Claims 1-18 are presented for review, with claims 1 and 10 in independent form.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention (some claims from the direct parent ‘144 have been shifted and/or canceled during prosecution), the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on March 4, 2022, have been considered and made of record (note attached copy of forms PTO-1449).
Drawings
The original drawings (twenty-one (21) pages) were received on February 15, 2022.  These drawings are acknowledged.

Specification
The disclosure is objected to because of the following informalities: the 1st paragraph of the specification must include the most-recent PTO data.  For example, the patent number 11,287,588 B2 must be updated.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the allowed parent claims from U.S. Patent No. 11,287,588 B2 to Li et al., and also the allowed claims 1-19 from the allowed claims (similar Inventors and same Assignee) of U.S. Patent No. 11,243,348 B2 to Brown et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because current claims 1 and 10 are anticipated by the allowed claims 1 and 11 from the ‘588 patent.  Further, current claims 1 and 10 are obvious over allowed claims 1 and 15 from the ‘348 patent.  Although the feature of “do not include individual protective polymer coatings” is not found in the ‘348 patent claims, this feature would have been obvious at the time of the effective filing date to a normally skilled artisan because the specification and features found in ‘348 clearly teach that such “common protective coating” is found at the outer-most layer of the fiber ribbon.  Accordingly, such an additional layer (which the claims of ‘348 are silent to) would not be necessary (‘348 teaches away from these features outside the “common protective coating”) and not read into the ‘348 claims.  For those reasons, current claims 1 and 10 are also obvious to ‘348 claims 1 and 15.  Regarding dependent claims 2-9 and 11-18, these claimed features are either directly found in Li et al. ‘588 and/or Brown et al. ‘348, or are obvious design choices easily implemented by one having ordinary skill in the art at the time of the effective filing date under KSR rationale and common sense.

In order to overcome these non-statutory provisional double patenting rejections, timely Terminal Disclaimers must be filed in relation to both the ‘588 and ‘348 patents.

Allowable Subject Matter
Other than the listed issues above with non-statutory double patenting, claims 1-18 are allowable over the closest prior art of the current record.   The following is an examiner’s statement of reasons for allowance: claims 1 and 10 are allowable for the same reasons found in the “Allowable Subject Matter” (See section (5) starting on page 5) of the office action mailed on November 29, 2021 for 16/689,144.  Note also the claim amendments filed on November 8, 2021 to independent claims 1 and 31 in ‘144.  Application ‘144 has matured into U.S. Patent No. 11,287,588 B2.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-B which relate to the direct parent ‘144 application the similar allowed ‘065 application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        September 21, 2022